I agree to the reversal of the judgment on questions as decided. There are other rulings which show error. I will not discuss them. They may not arise upon another trial, or if they do may come in different form.
I can not agree to the statement that murder in the first degree is in the case. As I understand the facts there is nothing more than manslaughter in most favorable aspect for the State, and justifiable homicide for appellant. Deceased had taken appellant's wife to his room, carried her trunk to the same room; it was at night; they had retired, one sleeping in part of the room and the other in another part of the room. Appellant went to the room and found them in bed together and killed both as his evidence shows. Dying declarations of deceased show he was going to the bed of appellant's wife to notify her that appellant was coming when appellant shot him. The mosquito bar over the bed *Page 373 
of appellant's wife had bullet holes in it. I do not care to elaborate. The judgment is properly reversed.